In a matrimonial action, defendant husband appeals, as limited by stipulation of the parties, from so much of an order of the Supreme Court, Nassau County (Widlitz, J.), dated September 7, 1984, as directed him to pay counsel fees in the amount of $500 to the plaintiff.
Order affirmed, insofar as appealed from, with costs. The stay granted by order of this court dated November 7, 1984 is vacated and defendant is directed to pay the plaintiff a counsel fee in the amount of $500 within 30 days after service upon him of a copy of the order to be made hereon, with notice of entry.
Special Term correctly noted, inter alia, that defendant’s answering papers "failed to address the issue at hand” and "fail[ed] to demonstrate any viable reason that the relief sought [dental care] would not be in the best interest of the children of the parties”. Accordingly, Special Term did not abuse its discretion in granting the plaintiff counsel fees without conducting a hearing (cf. Ardito v Ardito, 97 AD2d 830; Stern v Stern, 67 AD2d 253). Gibbons, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.